DETAILED ACTION
Applicant’s amendment and arguments filed December 15, 2021 is acknowledged.
Claims 1 and 17 have been amended.  
Claims 2, 3, 9-14, 19, and 20 are cancelled, and claims 21-30 have been newly added.
Claims 1, 4-8, 15-18, and 21-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, 17, 18, 21, 23, 25, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1), and further in view of PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2019/0037586 A1).
Regarding claims 1 and 21, Baldemair teaches and discloses a wireless device and method comprising: receiving, by a wireless device (UE, figure 3), one or more messages (DCI/UL grants) comprising configuration parameters (control/format information) of a plurality of logical channels being mapped to a plurality of transmission time interval (TTI) duration ([0014]; “…A control information format may generally indicate a format of the control information, and/or corresponding signaling. A format may generally indicate and/or define one or more parameters for transmission, and/or for preparing the transmission…The format may indicate and/or define how the control information…are mapped to resources for transmission, e.g. by puncturing or rate-matching, in particular in the context of multiplexing the control information transmission with other transmission, e.g. data transmission…”; [0015]; [0058]; [0061]; teaches the UE receives a DCI or UL grant which include control information format information of one or more channels, such as uplink shared channel); 
a first TTI duration for a multiplexing process ([0023]; [0025]; [0045]; teaches the parameters related to size of transmission and time duration of the transmission; [0096]);
determining uplink data from one or more logical channels, of the plurality of logical channels, for transmission in a transport block ([0014]; [0049]; [0065]; [0069]; teaches determining and multiplexing uplink data for transmission in transport block);
selecting rate matching or puncturing as the multiplexing process (puncturing or rate matching) for multiplexing uplink control information ([0014]; [0015]; [0049]; [0058]; teaches the UE selects either puncturing or rate-matching for transmitting UCI via an uplink channel); and the selecting is based on the configuration parameters ([0015]; [0049]; [0058]; teaches transmitting data in the transport block and selecting to puncture or rate-match based on the received control information format information); 
([0017]; [0025]; [0030]; [0049]; [0056]; transport block; [0058]; teaches multiplexing the UCI employing either puncturing or rate-matching and transmitting the data and control/format information on the uplink channel; [0073]; [0155]). 
However, Baldemair may not explicitly disclose one or more radio resource control messages comprising configuration parameters of one or more logical channels; and the transport block comprising the uplink data of the one or more logical channels (although Baldemair does teach and suggest transmitting the UCI in a transport block).
Nonetheless, in the same field of endeavor, Loehr teaches and suggests one or more radio resource control messages comprising configuration parameters of one or more logical channels ([0073]; [0078]; [0079]; teaches the RRC comprises the parameters for logical channels); and the transport block comprising the uplink data of the one or more logical channels ([0092]; [0097]; teaches a TB contains data of a logical channel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RRC comprises the parameters for logical channels and TB contains data of a logical channel as taught by Loehr with the method of multiplexing UCI in TBs as disclosed by Baldemair for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.
although Baldemair does teach and suggest selecting to puncture or rate-match based on the received control information format information; [0049]; [0058]).
Nonetheless, in the same field of endeavor, Park teaches and suggests wherein the one or more logical channels are mapped to a TTI duration of the plurality of TTI durations; wherein the selecting is based on the TTI duration of the one or more logical channels being equal to the first TTI duration ([0371]; [0372]; [0378]; teaches determining whether to puncture or rate match uplink transmissions based on the relationship between the TTI/slot length; [0436]; [0437]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether to puncture or rate match uplink transmissions based on the relationship between the TTI/slot length as taught by Park with the method of multiplexing UCI via rate matching or puncturing as disclosed by Baldemair, as modified by Loehr, for the purpose of efficiently sharing uplink resources for transmitting UCI, as suggested by Park.

Regarding claims 5 and 23, Baldemair, as modified by Loehr and Park, discloses the claimed invention, but may not expressly disclose wherein the 
Nonetheless, Loehr further teaches and suggests wherein the configuration parameters of the one or more logical channels indicate one or more priorities (abstract; [0006]; [0055]; teaches using parameter of logical channels such as priority). 

Regarding claims 7 and 25, Baldemair, as modified by Loehr and Park, further teaches and discloses wherein the uplink control information comprise one or more hybrid automatic repeat request feedback ([0044]; [0062]; [0088]; UCI comprises HARQ feedback).

Regarding claims 8 and 26, Baldemair, as modified by Loehr and Park, further teaches and discloses receiving a downlink control information indicating transmission parameters of the transport block ([0061]; [0073]; teaches receiving a DCI/UL grant with transport block parameters). 

Regarding claims 17 and 29, Baldemair, as modified by Loehr and Park, further teaches and discloses wherein: the downlink control information indicates a numerology of the uplink channel; and the configuration parameters of the one or more logical channels indicate that data of the one or more logical channels can be transmitted via a transmission duration corresponding to the numerology ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Regarding claims 18 and 30, Baldemair, as modified by Loehr and Park, further teaches and discloses wherein: the downlink control information indicates a time domain resource assignment; and a transmission time of the transport block is based on the time domain resource assignment and a numerology of the uplink channel ([0034]; [0096]; [0142]; teaches the DCI indicates the numerology and timing structure corresponding to the numerology). 

Claims 4, 6, 15, 16, 22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over BALDEMAIR et al. (hereinafter Baldemair) (U.S. Patent Application Publication # 2020/0136750 A1) in view of Loehr et al. (hereinafter Loehr) (U.S. Patent Application Publication # 2020/0367246 A1) and PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2019/0037586 A1), and further in view of Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2019/0356446 A1).
Regarding claims 4 and 22, Baldemair, as modified by Loehr and Park, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters of the one or more logical channels comprise one or more logical channel identifiers. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the configuration parameters of the one or more logical channels comprise one or more ([0346]; teaches using parameter such as logical channel identification, LCID).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using parameter such as logical channel identification, LCID, as taught by Kim with the method as disclosed by Baldemair, as modified by Loehr and Park, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claims 6 and 24, Baldemair, as modified by Loehr and Park, discloses the claimed invention, but may not expressly disclose wherein the one or more logical channels correspond to one or more service types. 
Nonetheless, in the same field of endeavor, Kim teaches and discloses wherein the one or more logical channels correspond to one or more service types ([0026]; teaches corresponding to service type).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate corresponding to service type as taught by Kim with the method as disclosed by Baldemair, as modified by Loehr and Hwang, for the purpose of effectively and efficiently providing configuration for communicating UCI using transport block in an uplink channel.

Regarding claims 15 and 27, Baldemair, as modified by Loehr, Park, and Kim, further teaches and discloses wherein the uplink control information comprise one or ([0044]; [0062]; [0088]; UCI comprises HARQ feedback). 

Regarding claims 16 and 28, Baldemair, as modified by Loehr, Park, and Kim, discloses the claimed invention, but may not expressly disclose wherein the one or more service types comprise ultra-reliable low-latency communications. 
Nonetheless, Kim further teaches and discloses wherein the one or more service types comprise ultra-reliable low-latency communications ([0027]; [0164]; [0165]; teaches service type such as URLLC).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 4, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477